



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Anglin, 2016 ONCA 939

DATE: 20161214

DOCKET: C56908

Simmons, van Rensburg and Miller JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Anton Kerwin Anglin

Appellant

Monte MacGregor, for the appellant

Michelle Campbell, for the respondent

Heard: December 7, 2016

On appeal from the convictions entered on June 28, 2011
    and the sentence imposed on May 15, 2012 by Justice Michael R. Dambrot of the Superior
    Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

The trial judge provided detailed and complete reasons for his two key
    factual conclusions: 1) that the stolen vehicle that was apprehended in the
    church parking lot was also the vehicle involved in the two prior incidents,
    including the drive-by shooting; and 2) that the appellant was in the car for
    all three incidents, i.e., the initial street confrontation, the drive
    by-shooting and the stop in the church parking lot. On appeal, the appellant
    claims these findings were unreasonable because there was differing evidence concerning
    the number of occupants in the vehicle during the first two events. He also
    argues that there is an insufficient link between the stolen car and the
    shooting. Finally, he argues that the saliva and fingerprint evidence is
    insufficient to place him in the car at the time of the shooting.

[2]

We reject these arguments. The trial judge identified a constellation of
    direct and circumstantial evidence that supported the findings he made and,
    based on that constellation of evidence, he considered and eliminated
    alternative inferences. We see no reason to interfere.

[3]

The appeal is dismissed.


